DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on April 9, 2020 has been entered in the above-identified application. Claim 3 is canceled. Claims 4 and 5 are amended. New claims 6 and 7 have been added. Claims 1, 2, and 4-7 are pending and under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tayagaki et al. (WO 2017/014064) (the US equivalent of WO 2017/014064, which is US 2018/0208733 is cited below).
	Tayagaki et al. teach a rubber composition containing hollow particles and a base rubber, and a rubber (equivalent to the elastomer sheet comprising a sheet body composed of an elastomer; and a plurality of polymer particles dispersed in the sheet body of the claimed invention). The disclosed compositions of Tayagaki et al. comprise a base resin (i.e. resin) and foam particles dispersed therein. The base rubber includes elastomeric materials. The hollow particles are composed of a thermoplastic resin shell and a vaporizable blowing agent encapsulated therein, making the hollow resin particles foam particles which are dispersed in the base rubber. Examples of base rubber include polyolefin-based rubbers, styrene-butadiene rubbers, and thermoplastic elastomers. Alternative examples of elastomer include thermosetting elastomers such as silicone rubber and natural rubber, and urethane-rubbers, which would include polyurethane elastomers. Tayagaki et al. teach that the hollow particles may first be mixed with a liquid organic compound before being combined with the base rubber. Examples of the liquid organic compound include, for example, sealing materials or thermosetting resins. The organic liquid compound, such as thermosetting resins or sealing materials. When the hollow particles are first mixed with an organic compound such as a thermosetting resin or sealing material before being mixed with the base rubber, the hollow particles will be bound in and adhere to the base rubber through the organic compound such as the thermosetting resin or sealing material which are coated thereto (thus meeting the limitation that the plurality of polymer particles comprise isolated particles that are not held in contact with each other as recited in claim 3).  The amount of the hollow particles in the rubber composition for vulcanization molding ranges from 0.1 to 30 wt % and the amount of the base rubber in the rubber composition for vulcanization molding ranges from 10 to 95 wt %. Tayagaki et al. specifically state that rubber product manufactured from the rubber composition for vulcanization molding can be a shoe sole. (See Abstract and paragraphs 0014, 0023, 0122, 0137, 0263).   
	With regards to the limitation that the average volume of the plurality of polymer particles is 0.5 mm3 or more per particle and 75 mm3 or less per particle and the proportion in the number of the isolated particles to all of the plurality of polymer particles in the at least one elastomer sheet is 50% or more, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	4.	Claims 1, 2, and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,246,373. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,246,373 recites a shoe sole which is partially or entirely formed of a resin composite in which non-foamed elastic bodies dispersed in a matrix composed of a plurality of resin foam particles. The resin particles of U.S. Patent No. 11,246,373 are made of a polyurethane furthermore a shoe sole is claimed in which the resin foam particles comprise a urethane-based resin and the non-foamed elastic bodies include a urethane resin. With regards to the limitation that the average volume of the plurality of polymer particles is 0.5 mm3 or more per particle and 75 mm3 or less per particle and the proportion in the number of the isolated particles to all of the plurality of polymer particles in the at least one elastomer sheet is 50% or more, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Prissok et al. (US 2015/0252163) teaches a hybrid material comprising a matrix of polyurethane and foamed particles of polyurethane comprised therein. In some embodiments of Prissok et al., the polyurethane matrix is a cured polyurethane binder and is not foamed.  The disclosed materials are used to produce shoe soles. 

	Erb et al. (US 2005/0027025) disclose shoe soles comprising a base resin or polymeric matrix and polymeric microspheres dispersed therein. Examples of base resin include thermoplastic polyurethane and thermoset polyurethane. The plurality of microspheres are dispersed within the base resin/polymeric matrix and may be expanded prior to mixing with the base resin/polymeric matrix, making them foam particles. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787